J-S38017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ELENA REILEY                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD REILEY                             :
                                               :
                       Appellant               :   No. 454 MDA 2020

                Appeal from the Order Entered February 6, 2020
       In the Court of Common Pleas of Lancaster County Civil Division at
                             No(s): CI-12-12528


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED DECEMBER 14, 2020

        Richard Reiley (“Husband”) appeals from the order denying his motion

to modify the alimony payment amount. He argues that the court erred in

concluding that the parties’ agreement as to alimony did not enable the court

to modify the alimony amount. We affirm.

        Elena Reiley (“Wife”) filed a divorce complaint in August 2012, and in

June 2014, the parties reached an agreement governing alimony, among

other things, and at a hearing before a master, they orally placed the terms

of the agreement on the record. Husband’s counsel stated that pursuant to

the agreement, Husband would pay alimony of $500 a month, “with all of the

qualifiers that alimony under the law attaches.” N.T., 6/13/14, at 4. Husband’s

counsel continued, “So it’s taxable as alimony and it’s subject to termination

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S38017-20



upon cohabitation and all that stuff and, of course, it’s terminable upon death.”
Id. at 5. The master then asked the term of the alimony, and Husband’s

counsel replied, “It’s permanent.” Id.

      In November 2019, Husband filed a petition seeking to modify alimony

based on an increase in his living expenses, and to terminate the alimony

based on Wife’s alleged co-habitation. The trial court ordered the parties to

submit briefs addressing whether it could modify the alimony amount, and

scheduled a hearing to determine whether to terminate alimony based on co-

habitation. Husband subsequently withdrew his request to terminate alimony

due to co-habitation. The court canceled the hearing and denied Husband’s

petition. Husband filed a timely Notice of Appeal.

      Husband raises the following issues:

         I. Whether the trial court erred in failing to interpret the
         parties’ agreement, which was placed on the record before
         the divorce master and in which permanent alimony to
         [Wife] was agreed upon, per the transcript, “with all of the
         qualifiers that alimony under the law attaches”?

         II. Whether the trial court erred in denying [Husband] the
         opportunity to show at a hearing a change in circumstances
         of a substantial and continuing nature which warrant
         modification and/or termination of this alimony order,
         pursuant to 23 Pa.C.S.A. § 3701(e)?

         III. Whether the trial court’s error was compounded when
         its order dated December 6, 2019, permitted a hearing,
         pursuant to 23 Pa.C.S.A. § 3701(e), on the issue of [Wife’s]
         possible co-habitation but not on a change in [Husband’s]
         circumstances, based on the same language in the
         transcript of the recitation of the parties’ agreement, to wit:
         “[W]ith all the qualifiers that alimony under the law
         attaches”?


                                      -2-
J-S38017-20



Husband’s Br. at 2.

      Husband first claims the court erred when interpreting the parties’

agreement. He claims the court could modify the alimony under the

agreement because the agreement provided that the alimony was with “all

qualifiers that alimony under the law attaches.” N.T., 6/13/14, at 4.

      “On appeal from an order interpreting a marital settlement agreement,

we must decide whether the trial court committed an error of law or abused

its discretion.” Stamerro v. Stamerro, 889 A.2d 1251, 1257 (Pa.Super.

2005). Contract interpretation raises questions of law, which we review de

novo. Id.

      Because the parties agreed to alimony, 23 Pa.C.S.A. § 3105 governs.

Egan v. Egan, 125 A.3d 792, 799 (Pa.Super. 2015). Section 3105 provides,

in relevant part:

         (a) Enforcement.--A party to an agreement regarding
         matters within the jurisdiction of the court under this part,
         whether or not the agreement has been merged or
         incorporated into the decree, may utilize a remedy or
         sanction set forth in this part to enforce the agreement to
         the same extent as though the agreement had been an
         order of the court except as provided to the contrary in the
         agreement.

                                     ...

         (c) Certain provisions not subject to modification.--In
         the absence of a specific provision to the contrary appearing
         in the agreement, a provision regarding the disposition of
         existing property rights and interests between the parties,
         alimony, alimony pendente lite, counsel fees or expenses
         shall not be subject to modification by the court.

23 Pa.C.S.A. § 3105(a), (c).

                                     -3-
J-S38017-20



      Therefore, “alimony agreements are ‘not [to] be subject to modification

by the court’ unless the agreement contains ‘a specific provision to the

contrary.’” Rosiecki v. Rosiecki, 231 A.3d 928, 933 (Pa.Super. 2020)

(quoting 23 Pa.C.S.A. § 3105(c)); see also Egan, 125 A.3d at 798 (explaining

that “the purpose of [S]ection 3105(c) is to encourage marital settlement

agreements by assuring the parties that the courts will enforce the

agreements as written”).

      Here, the trial court refused to modify the parties’ alimony agreement

because it found no “specific provision” of the agreement allowing it to do so:

         The agreement between the parties is void of a provision
         specifying that the award of alimony is modifiable,
         therefore, the Court is without the ability to modify. This
         interpretation of the statute and agreement is in accordance
         with the case of Egan v. Egan, holding that 23 Pa.C.S.A. §
         3105(c) prohibits judicial modification of an agreement
         regarding alimony unless the agreement includes “specific
         language indicating the parties’ consent to such review.”
         125 A.3d 792, 796 (Pa.Super. 2015). Accordingly, the
         agreed upon alimony award is not modifiable. . . .

Order, filed Feb. 6, 2020, at 1-2.

      The court did not err. The parties entered into an agreement where

Husband agreed to pay alimony to Wife “with all of the qualifiers that alimony

under the law attaches.” N.T., 6/13/14, at 4. Counsel stated, “So it’s taxable

as alimony and it’s subject to termination upon cohabitation and all that stuff

and, of course, it’s terminable upon death.” Id. Counsel further clarified that

the alimony was “permanent.” Id. Counsel did not discuss modification of the

alimony amount. The agreement discussed only termination of the award, and


                                     -4-
J-S38017-20



contains no provision allowing for modification by the court. There was no

express provision providing for court modification.

      Husband nonetheless claims that, by agreeing that the alimony was

subject to “all the qualifiers that alimony under the law attaches,” Wife agreed

that the court could modify the amount of alimony under 23 Pa.C.S.A. § 3701.

Section 3701 provides that a court may allow alimony when it finds it

necessary, and may also modify an alimony order, under certain conditions.

23 Pa.C.S.A. § 3701(a)-(e).

         Modification and termination.--An order entered
         pursuant to this section is subject to further order of the
         court upon changed circumstances of either party of a
         substantial and continuing nature whereupon the order may
         be modified, suspended, terminated or reinstituted or a new
         order made. Any further order shall apply only to payments
         accruing subsequent to the petition for the requested relief.
         Remarriage of the party receiving alimony shall terminate
         the award of alimony.

23 Pa.C.S.A. § 3701(e).

      Section 3701 has no application here because the court did not order

alimony. Rather, the parties entered into an agreement that provided for

alimony and they orally recited it on the record. That agreement contemplated

the termination of alimony; it did not, however, include a “specific provision”

allowing the court to modify alimony.

      In his last two issues, Husband claims that the court erred in failing to

hold a hearing on modification, particularly where it had scheduled a hearing

to determine whether Wife was co-habitating. We disagree. The agreement

addressed termination of the alimony obligation, including upon co-habitation.

                                     -5-
J-S38017-20



It did not address modification. Once Husband took his co-habitation claim off

the table, there was no longer any reason to hold a hearing.

      Order affirmed.

Judge Kunselman joins the memorandum and files a concurring statement in

which President Judge Emeritus Stevens joins.


President Judge Emeritus Stevens joins the memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2020




                                    -6-